 Case 1:18-cr-00487-AMD Document 46 Filed 02/26/19 Page 1 of 1 PageID #: 367

                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
RMT:JGH/CRH                                        271 Cadman Plaza East
F.#2017R01183                                      Brooklyn, New York 11201



                                                   February 26, 2019

By ECF

The Honorable Ann M. Donnelly
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Rasheedul Mowla
                      Docket No. 18-CR-487 (AMD)

Dear Judge Donnelly:

               The government writes to request an adjournment of the deadline to file a
motion pursuant to Section 4 of the Classified Information Procedures Act (“CIPA”) from
April 22, to May 31, 2019. The parties are engaged in ongoing plea negotiations. If these
negotiations lead to a resolution of the case, it will be unnecessary for the government to file
its CIPA brief or engage in some of the burdensome tasks associated with such a filing.
Additionally, the government requests an adjournment of the status conference currently
scheduled for March 6, 2019, to a date in the final week of March, to allow the parties time
to continue plea negotiations. The government has consulted with counsel for the defendant,
and counsel consents to the government’s requests.

                                                   Respectfully submitted,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                            By:          /s/
                                                   Josh Hafetz
                                                   Craig Heeren
                                                   Assistant U.S. Attorneys
                                                   (718) 254-6290/6467

cc:    Steve Zissou & Sally Butler Esqs. (by ECF)
